Citation Nr: 0731395	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fainting spells and hot flashes.

2.  Entitlement to service connection for a disability due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.

In March 2004 he presented oral testimony at a hearing held 
in Washington, DC, before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 submission, the veteran included letters from 
the Social Security Administration (SSA) and the Railroad 
Retirement Board.  The Railroad Retirement Board indicated 
that disability had been established as of March 30, 2000.  
The veteran was informed that he would begin to receive an 
annuity.  SSA indicated that the veteran's application for a 
disability annuity was also considered to be an application 
to establish a period of disability under the provisions of 
the Social Security Act.  The veteran was informed that SSA 
had established a period of disability beginning March 30, 
2000.  The basis for the findings of disability on the part 
of the Railroad Retirement Board and SSA is unclear.

As records supportive of the veteran's claims might be in the 
possession of the Railroad Retirement Board and SSA, the AOJ 
should contact those agencies and obtain any records 
pertaining to the veteran's receipt of disability benefits, 
to include the medical records on which the agencies' 
disability determinations were made.

The veteran is notified that if he has any additional 
evidence pertaining to his claims which was not previously 
submitted to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should obtain a copy of the 
Railroad Retirement Board's decision 
awarding the veteran a disability annuity 
and copies of the records on which the 
Board based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

2.  The AOJ should also obtain a copy of 
the SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



